Citation Nr: 1017208	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The matter has otherwise been adjudicated through 
the RO in Louisville, Kentucky.

The Board notes that during the pendency of the appeal, the 
Veteran was granted a temporary total disability rating for 
his left knee disorder from May 19, 2008 to June 30, 2008, 
and from September 11, 2008 to October 31, 2009.  From 
November 1, 2009, the left knee disorder was assigned a 30 
percent rating.  See January 2009 Rating Decision.

The Veteran testified before the undersigned via a video 
conference hearing in October 2009.  A copy of the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is presently service connected for left 
peroneal nerve palsy, rated as 40 percent disabling; major 
depressive disorder associated with left peroneal nerve 
palsy, rated as 30 percent disabling; right knee strain 
associated with left peroneal nerve palsy, rated as 10 
percent disabling; lumbar degenerative disc disease with 
radiculopathy associated with left peroneal nerve palsy, 
rated as 10 percent disabling; and left knee dislocation with 
degenerative changes, status post partial left knee 
replacement and partial synovectomy, currently rated as 30 
percent disabling.  The Veteran's combined disability 
evaluation exclusive of periods in which the Veteran was 
awarded a temporary total rating has been 80 percent since 
October 2004.

2.  The Veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2009).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 
3.321(b), 4.16(b) (2009).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2009).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran is presently service connected for left peroneal 
nerve palsy, rated as 40 percent disabling; major depressive 
disorder associated with left peroneal nerve palsy, rated as 
30 percent disabling; right knee strain associated with left 
peroneal nerve palsy, rated as 10 percent disabling; lumbar 
degenerative disc disease with radiculopathy associated with 
left peroneal nerve palsy, rated as 10 percent disabling; and 
left knee dislocation with degenerative changes, status post 
partial left knee replacement and partial synovectomy, 
currently rated as 30 percent disabling.  Because they arise 
from a common etiology, the Veteran's left peroneal nerve 
palsy, major depressive disorder, right knee strain, and 
lumbar degenerative disc disease will be considered as one 
disability for the purposes of determining entitlement to 
TDIU.  Utilizing the Combined Ratings Table under 38 C.F.R. 
§ 4.25, this results in a single disability rating of 70 
percent.  When combined with the 30 percent rating assigned 
for the Veteran's left knee disorder, this results in a 
combined evaluation of 80 percent for TDIU purposes; the 80 
percent combined evaluation has been in effect since October 
2004, exclusive of periods in which the Veteran was awarded a 
temporary total rating.  The Veteran has also been award 
special monthly compensation on account of the loss of use of 
one foot, effective from April 1987, and has been found 
entitled to additional compensation utilizing the bilateral 
factor.  Based on the foregoing, the percentage requirements 
are met for schedular consideration of TDIU so long as the 
severity of the Veteran's disability warrants such a rating.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  The Board 
notes that the Veteran was assigned a 20 percent evaluation 
for his left knee disorder prior to May 19, 2008, and from 
July 1, 2008 to September 10, 2008.  Nonetheless, the 
schedular requirements have been met throughout the appeal 
period.

The Veteran was also assigned a 100 percent rating for 
surgical treatment of his left knee disorder, effective from 
May 19, 2008 to June 30, 2008, and from September 11, 2008 to 
October 31, 2009, thereby rendering 38 C.F.R. § 4.16 
inapplicable to those periods.

In his May 2007 Application for Increased Compensation Based 
on Unemployment, the Veteran indicated that had worked for 
Johnson Refrigeration from April 2000 to July 2002; John 
Kenney Builders from August 2002 to May 2003; Vittitow 
Refrigeration, Inc. from June 2003 to August 2004; and the 
Bullitt County 911 Center from February 2005 to August 2006.

VA treatment records dated March and June 2006 show that the 
Veteran was very dissatisfied with his job.  He reportedly 
tried not to be a "hard-nosed boss" and accommodate any 
requests as much as possible.  Because his position was 
political, there were many people telling him how to do 
things.  He would worry about job-related issues even when he 
was away from work, and did not feel motivated in the morning 
to go to work.

A June 2006 letter from Vittitow Refrigeration, one of the 
Veteran's previous employers, stated that he had worked as a 
refrigeration service technician from June 2003 to August 
2004.  His work required him to climb ladders, carry a tool 
box, and change compressors.  Because of his left leg injury, 
the Veteran was unable to perform the tasks required and left 
the company due to his physical limitations.

In September 2007, the Veteran was examined as part of a 
Kentucky disability determination.  He reported his last job 
was as a 911 dispatcher in August 2006.  He had worked there 
for one and a half years but stopped because the "mental 
stress was making him ill."  He had not attempted to return 
to work since that time.  Prior to that, he had been self-
employed in the field of commercial refrigeration for 8 
years.  His daily activities included doing laundry, grocery 
shopping, preparing meals, cleaning, taking out the trash, 
and yard work.  He was also able to attend child school 
activities, and visit with family and friends.  Based on 
objective testing and the relevant history, the treating 
physician indicated that the Veteran was capable of driving a 
car and could independently initiate and participate in 
activities of daily living (such as personal hygiene, running 
errands, and preparing meals).  His ability to understand one 
or two-step instructions and work-like procedures was good.  
His ability for sustained concentration and persistence to 
complete tasks in a timely fashion was fair to good.  His 
ability for social interactions with family and friends was 
good to excellent.  However, with people in general, the 
Veteran could be expected to have difficulty and distress, at 
times preferring to avoid social interactions.  His ability 
to adapt to pressures and changes normally found in day-to-
day work settings was poor to fair.

The Veteran was afforded a VA examination for depression in 
October 2007.  The Veteran's symptoms included pessimism and 
feelings of worthlessness, panic attacks, loss of interest 
and motivation in previously enjoyable activities, withdrawal 
from social situations, ruminative thinking, and fatigue.  
Based on the reported history and objective testing, the 
examiner concluded that these symptoms would impair the 
Veteran's ability to work at a high-stress job but were not 
likely to prevent him from doing low-stress work on a part-
time basis.

The Veteran was also afforded a VA examination for his knees 
in October 2007.  On examination, his gait was antalgic with 
poor propulsion.  Active and passive range of motion of the 
right knee was 0 to 130 degrees, with the onset of pain at 
125 degrees.  On repetitive use, range of motion was reduced 
to 125 degrees.  Active range of motion of the left knee was 
10 to 95 degrees, with the onset of pain at 75 degrees.  
Passive range of motion was 10 to 100 degrees.  There was no 
additional pain on repetitive use.  The examiner stated that 
the Veteran's right knee condition had mild effects on 
physical occupational duties such as decreased mobility and 
pain.  The Veteran's left knee had moderate effects on 
occupational duties such as decreased mobility, problems 
lifting and carrying, lack of stamina, decreased strength, 
and lower extremity pain and disfigurement.  Neither knee 
disability had any significant effect on sedentary 
employment.

The Veteran was also afforded a VA examination with respect 
to his left peroneal nerve palsy in October 2007.  He 
reported wearing a brace to prevent foot drop.  On 
examination, muscle strength in the left ankle was 0.  The 
Veteran had no ability to dorsiflex his left foot.  
Otherwise, strength in the left hip, left knee, plantar 
flexion, and great toe was 4/5.  Sensation to pain and light 
touch was absent.  This condition had severe effects on 
physical occupational duties, including decreased mobility, 
problems lifting and carrying, lack of stamina, decreased 
strength, and lower extremity pain and disfigurement.  There 
was no effect on sedentary employment.

The Veteran also received a VA examination with respect to 
his lumbar spine in October 2007.  The Veteran reported 
weekly flare-ups in his condition, each lasting a few 
minutes.  These flare-ups were precipitated by bending or 
riding in a car, and sometimes occurred without any clear 
cause.  The Veteran utilized a cane, and reported being able 
to walk about 100 yards.  On examination, there was no spasm, 
atrophy, or guarding; some tenderness was noted.  Forward 
flexion was 75 degrees, with the onset of pain at 70 degrees.  
Extension was 25 degrees, with the onset of pain at 25 
degrees.  Lateral flexion was 30 degrees on the right, with 
the onset of pain at 25 degrees, and 25 degrees on the left, 
with the onset of pain at 25 degrees.  Right rotation was 30 
degrees and left rotation was 25 degrees.  The examiner 
concluded that this condition had significant effects on the 
Veteran's physical occupational duties, including decreased 
mobility, problems with lifting and carrying, and pain.  
There were also mild effects on sedentary employment due to 
intermittent pain and limited range of motion.

Private treatment records indicate the Veteran underwent a 
left knee arthroscopy with partial synovectomy in May 2008.  
A letter from the Veteran's treating physician stated that 
the Veteran had extreme end-stage osteoarthritis of the 
medial compartment and patellofemoral joint, with an absent 
anterior cruciate ligament.  He also stated that the Veteran 
would be at least partially disabled for the rest of his 
life, though it was difficult to say what his lifetime 
abilities would be.

In VA treatment records dated May and June 2008, the Veteran 
reported gardening and making furniture as hobbies.

The Veteran underwent a Deuce (knee replacement) procedure on 
his left knee in September 2008.  He submitted a letter dated 
January 2009 from his treating orthopedist which stated that 
the Veteran was restricted to a 20 to 25 pound weight limit, 
no stooping, no crawling, no prolonged standing or walking, 
and no climbing.  These restrictions were permanent.  The 
orthopedist also stated that, due to the Veteran's young age, 
he should be very aware of these restrictions to avoid future 
surgeries.  He recommended that the Veteran not return to his 
previous form of employment, and stated that the Veteran was 
ultimately unemployable based on these restrictions.

Finally, the Veteran testified via a video conference hearing 
in October 2009.  He stated that he did commercial 
refrigeration work after service for approximately 18 years.  
His job required climbing, pushing and lifting equipment, 
moving, bending, and performing installations on rooftops.  
He stated that he was unable to continue this work due to 
problems with his legs and back.  He subsequently obtained a 
job as a supervisor of a 911 dispatch center.  Because the 
mental stress of the job made him ill, he left after 18 
months.  He testified that the 911 call center was a 24 hour 
per day, 7 days per week operation, and he often had to fill 
in for other people's shifts.  The center itself served a 
population of 70,000 people, and the Veteran had difficulty 
dealing with the calls for help.  He had not worked since 
leaving that position in August 2006.  In addition to the 
physical limitations resulting from his leg and back 
disabilities, he felt he was precluded from sedentary work 
due to his service-connected depression, though he was unable 
to state whether he felt capable of working in a sedentary 
occupation in a less stressful environment than that of the 
911 dispatch center.  He also reported sleep difficulties due 
to the pain of his service-connected disabilities.  He 
averaged maybe 4 hours of sleep per night.  He took morphine, 
zanex, and oxycodone to treat his symptoms.  Although he did 
not notice any side effects, interactions with his family 
members indicated he occasionally had attention or memory 
deficits, which he attributed to these medications.

Based on the evidence of record, the Board finds that a TDIU 
is warranted in this case.  Initially, the Board notes that 
there is no single opinion which takes into account all of 
the Veteran's service-connected disabilities to determine 
employability.  However, there is ample evidence to 
demonstrate that the Veteran would have great difficulty 
performing duties in more physically demanding positions.  
With respect to physical employment, VA examinations indicate 
that the Veteran's left peroneal nerve palsy would have 
severe effects, his left knee and spine conditions would have 
moderate effects, and his right knee condition would have 
mild effects.  In addition, the Veteran's private orthopedist 
indicated the Veteran had permanent restrictions as a result 
of his left knee condition that prevented him from returning 
to his position as a refrigeration technician and rendered 
him unemployable.  Viewed collectively, these findings 
suggest that the Veteran would not be capable of performing 
physically intensive occupational duties.

The Veteran's back disorder was also found to have mild 
effects on sedentary employment.  His service-connected 
depression was found to impair his ability to work in a high-
stress job but did not prevent low-stress work on a part-time 
basis.  The Veteran also testified that he experienced side 
effects as a result of his medications which may affect his 
ability to work.  The limitations of low-stress, part-time 
work, viewed in conjunction with the Veteran's back disorder 
and the effects of his medication, indicate that the Veteran 
would not be able to perform the occupational duties of 
sedentary employment, particularly in light of his long 
history of employment in the physically intensive occupation 
of commercial refrigeration and lack of formal training in 
another field.

In sum, the evidence establishes that the Veteran is not 
capable of performing the physical or mental acts of 
employment.  See Van Hoose, supra.  Therefore, entitlement to 
a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


